Citation Nr: 0125681	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  01-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an effective date earlier than June 19, 1997, 
for payment of Dependency and Indemnity Compensation (DIC).

ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from  October 1968 to 
October 1970.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, dated in September 1998 and May 2000.  Initially, 
service connection for the cause of the veteran's death was 
granted by decision of September 1998; an effective date of 
July 1, 1998 was determined.  In the May 2000 rating action, 
the RO partially granted the appellant's claim of entitlement 
to an earlier effective date for the award of DIC benefits to 
June 19, 1997.  The appellant filed a timely notice of 
disagreement with the effective date assigned and properly 
perfected her appeal.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  The veteran died on April [redacted], 1989 due to pneumonia due to 
multiple myeloma with plasma cell leukemia.

2.  The appellant's claim for DIC benefits is deemed to have 
been received by VA on May 4, 1989.


CONCLUSION OF LAW

An effective date of June 9, 1994 for the grant of DIC is 
warranted. 38 U.S.C.A. §§ 1116, 5101, 5105, 5110(g) (West 
1991 & 2001); 38 C.F.R. §§ 3.114, 3.153, 3.307, 3.309, 3.400 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Review of the veteran's service personnel records indicates 
service in Vietnam from July 1969 to November 1969.

It is undisputed that the veteran died in April [redacted], 1989 due 
to pneumonia due to multiple myeloma with plasma cell 
leukemia that manifested more than one year after service 
discharge but within 30 years of his last service in the 
Republic of Vietnam.

On April 14, 1989, the appellant submitted a VA Form 21-530, 
Application for Burial Benefits.  On this form, she checked 
the box marked "No" on Item 9., "Are you claiming that the 
cause of death was due to service?"  A copy of the veteran's 
death certificate was enclosed.

On April 17, 1989, the RO sent the appellant a form letter 
noting receipt of notice that the veteran had died.  It 
explained the details of the effective dates of filing a 
claim for DIC.  Enclosed with the letter was a VA Form 21-
534, Application for Dependency and Indemnity Compensation 
(DIC) or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable).

On April 26, 1989, the RO sent the appellant a letter noting 
that Burial Benefits in the amount of $150.00 had been 
forwarded to the mortuary.  The letter noted that the 
veteran's death was not caused by a service-connected 
condition.

On May 4, 1989, the appellant submitted claims for benefits 
under Title II of the Social Security Act.  The computerized 
forms noted that the application could be considered an 
application for "Veterans Administration payments under 
Title 38 U.S.C., Veterans Benefits, Chapter 13 (which is, as 
such, an application for other types of death benefits under 
title 38)."  It does not appear from review of the claims 
folder that VA was ever notified of this submittal by the 
Secretary of Human Services (prior to 1994) or the 
Commissioner of Social Security.

On June 19, 1998, the appellant filed a VA Form 21-534 
alleging entitlement to service connection for the cause of 
the veteran's death based upon exposure to Agent Orange.

Further review of the claims folder reveals no rating 
decision evaluating the appellant's claim of entitlement to 
either death pension benefits or service-connected death 
benefits was made until September 15, 1998.  This rating 
decision awarded entitlement to DIC benefits effective July 
1, 1998, the first date of the month following the 
appellant's submittal of the VA Form 21-534.  

The RO revised the effective date of entitlement to DIC 
benefits to June 19, 1997 in May 2000.  The September 1998 
rating action and the May 2000 decision revising that date 
are the subjects of the instant appeal.

Law and Regulation

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

Death benefits may be paid to the surviving spouse of a 
veteran who died from a service-connected disability.  Such 
death will be considered service-connected where a service- 
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2001).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. 
§ 3.312(b)(2001).  To be a contributory cause of death, the 
disability must have contributed substantially or materially 
to death, combined to cause death or aided or lent assistance 
to the production of death. . YT v Brown, 9 Vet. App. 195, 
200 (1996); 38 C.F.R. § 3.312(c) (2001).

Under 38 C.F.R. § 3.307(a) (2001) "a disease associated with 
exposure to certain herbicide agents listed in [38 C.F.R.] 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in this section even though 
there is no evidence of such disease during the period of 
service. No condition other than one listed in § 3.309(a) 
will be considered chronic."

Under 38 U.S.C.A. § 1116 (West 1991 & Supp. 2001) and 
38 C.F.R. § 3.309(e) "[i]f a veteran was exposed to an 
herbicide agent during service [multiple myeloma] shall be 
service-connected if the requirements of [38 C.F.R.] 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied." 

The VA amended 38 C.F.R. § 3.309(e) to include multiple 
myeloma, effective June 9, 1994. 59 Federal Register 29,723 
and 29,724 (June 9, 1994). See also 38 U.S.C.A. § 1116(c)(2) 
(West 1991) (stating that such regulatory changes shall be 
effective on the date of issuance).  Further, the statute, 
38 U.S.C.A. § 1116(a)(2)(F), was amended to include 
respiratory cancers, including cancer of the lung, effective 
November 2, 1994 (after the change in the regulation). See 
Public Law 103- 446, Title V, § 505.

Under 38 C.F.R. § 3.307(a)(6)(ii) multiple myeloma (listed at 
§ 3.309(e)) will be presumptively service-connected if it is 
manifest to a degree of 10 percent or more within 30 years 
after the last date on which the veteran was exposed to an 
herbicide agent during active military service.

Under 38 C.F.R. § 3.307(a)(6)(iii) a "veteran who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 and has a disease listed at § 3.309(e) shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service. The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam" during the above listed period.

Under 38 U.S.C.A. § 5110(d)(1) (West 1991 & Supp. 2001) the 
"effective date of an award of death compensation or [DIC] 
for which application is received within one year from the 
date of death shall be the first day of the month in which 
the death occurred."

Under 38 U.S.C.A. § 5110(g) (West 1991 & Supp. 2001) where 
DIC "is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application therefor or the date of administrative 
determination of entitlement, whichever is earlier."

Under 38 C.F.R. § 3.114(a) (2001) where "pension, 
compensation, or [DIC] is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  Where pension, 
compensation, or [DIC] is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement.  The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase."

Under 38 C.F.R. § 3.114(a)(1) "[i]f a claim is reviewed on 
the initiative of VA within 1 year from the effective date of 
the law or VA issue, or at the request of a claimant received 
within 1 year from that date, benefits may be authorized from 
the effective date of the law or VA issue."  Under 38 C.F.R. 
§ 3.114(a)(2) "[i]f a claim is reviewed on the initiative of 
VA more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of administrative determination of 
entitlement.  Under 38 C.F.R. § 3.114(a)(3) "[i]f a claim is 
reviewed at the request of the claimant more than 1 year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of 1 year prior to the date of 
receipt of such request."

An application for Social Security benefits under title II of 
the Social Security Act (42 U.S.C.A. § 401 et seq.) is deemed 
to be an application for dependency and indemnity 
compensation.  38 U.S.C.A. § 5105(b) (West 1991 & Supp. 
2001).  An application on a form jointly prescribed by the 
Secretary and the Secretary of Health, Education, and Welfare 
filed with the Social Security Administration on or after 
January 1, 1957, will be considered a claim for death 
benefits, and to have been received in the Department of 
Veterans Affairs as of the date of receipt in Social Security 
Administration.  38 C.F.R. § 3.153 (2001).  

Claims based upon an allegation of service connection due to 
exposure to Agent Orange in Vietnam filed before the issuance 
of new regulations are subject to the provisions of the Final 
Stipulation and Order (Stipulation) entered in the case of 
Nehmer v. United States Veterans' Administration, 118 F.R.D. 
113 (N.D. Cal. 1987). See VAOPGCPREC 15-95 (O.G.C. Prec. 15- 
95), 60 Fed. Reg. 43,187 (1995).  However, the VA General 
Counsel (GC) opinion held that the Nehmer Stipulation did not 
apply to the denial of service connection claims, including 
burial benefit claims, which were not denied under the former 
38 C.F.R. § 3.311(a) (providing a presumption of service 
connection for claims based upon exposure to certain 
herbicides).  If a claim is not subject to the Stipulation, 
then retroactive payment to the surviving spouse from the 
date of the original claim is not warranted. Id.  The Board 
is bound by the precedent opinions of the GC. 38 U.S.C.A. 
§ 7104.  The Board finds that Nehmer is not applicable to the 
instant case, because the appellant did not claim entitlement 
to service connection based on exposure to Agent Orange in 
September 1988.

Finally, the Board notes that 38 C.F.R. § 3.114 was amended 
by 62 Fed. Reg. 17706, effective April 11, 1997.  The 
language of the regulation was changed in order to conform to 
the ruling in McCay v. Brown, 9 Vet. App. 183 (1996).  In 
McCay, the court held that the previous language of 38 C.F.R. 
§ 3.114 would result in unequal treatment of claimants if the 
law had a retroactive effective date.  The applicable 
regulation in the present case is 38 C.F.R. § 3.309(e) which 
was authorized under 38 U.S.C.A. § 1116(c)(2) (West 1991 & 
Supp. 2000) which was enacted by Congress in the Agent Orange 
Act of 1991, Public Law 102-4.  That law was not enacted with 
a retroactive effective date.  See 59 Fed. Reg. 29724 (June 
9, 1994).  Therefore, the changes to 38 C.F.R. § 3.114 do not 
affect the appellant's present claim.  As such, the 
undersigned finds that consideration of the version of the 
regulation (38 C.F.R. § 3.114) most favorable to the veteran 
does not apply to the circumstances in the present case. See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Analysis

The Board finds that the law requires that the appellant's 
submittal of an application for Social Security benefits on 
May 4, 1989, must be deemed to be a claim for DIC benefits.  
Regulation requires that the date of the claim for DIC shall 
be the date received by the SSA.  38 C.F.R. § 3.153.

Because no decision was made on that claim, it was pending at 
the time of the liberalizing law allowing presumptive service 
connection for multiple myeloma and she is entitled to an 
effective date as of the date of the liberalizing law under 
the provisions of 38 C.F.R. § 3.114 (2001).  

The provisions of 38 C.F.R. § 3.114(a), preclude payment of 
benefits prior to the date of the liberalizing law.  It has 
not been argued that there was a basis for the grant of 
benefits prior to the date of the liberalizing law.  
Accordingly, there is no legal basis of an effective date 
earlier than June 9, 1994.


ORDER

An effective date of June 9, 1994, for the grant of DIC, is 
established.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

